Title: Note on Franklin’s Contributions to a Pamphlet by Arthur Lee, [before 30 May 1774]
From: 
To: 


The report of the House of Lords that castigated the rebellious attitude of Massachusetts was published on April 20. Arthur Lee, before leaving on his European tour, composed an answer, which was announced in the Public Advertiser on May 30. Franklin subsidized the pamphlet, entitled A True State of the Proceedings in the Parliament of Great Britain, and in the Province of Massachusetts Bay, Relative to the Giving and Granting the Money of the People of That Province … [London, 1774], and made minor contributions to it. In Lee’s incomplete manuscript what appeared in print as the first two paragraphs on page five are in Franklin’s hand. The first paragraph quotes a resolution by the House of Commons, April 30, 1759, authorizing the crown to reimburse the colonies to a maximum of £200,000 for expenses incurred in the war. The second paragraph reads: “Similar Resolutions followed yearly every Message. And though this Compensation did not exceed One Fourth Part of what they expended, they were satisfied with these most honourable of all Testimonies, that they had not been backward in contributing their Share towards the general Defence of the Empire.”
The other additions in Franklin’s hand that Lee adopted are two footnotes. The first, on page ten of the printed text, deals with Governor Bernard’s complaints in 1766 that the Massachusetts House of Representatives addressed the King, remonstrated to the Secretary of State, and employed a separate agent: “The House had employed a separate Agent some Years before, and Governor Bernard had given his Assent to a Bill for paying his Salary. What he calls addressing the King, was a Petition; and remonstrating, was writing a Letter.” The second note, on page twelve, merely gives the vote in the House in 1768 on sending its circular letter to the other colonial assemblies. Franklin provided in addition the sources of direct and indirect quotations, in notes which Lee ignored, and may have interpolated other passages in pages of the manuscript that have since been lost.
